PER CURIAM.
Gary C. Brestle petitions for a writ of certiorari from a discovery order compelling him to answer interrogatories and document requests over his assertion of the Fifth Amendment privilege against self-incrimination. Because the trial court failed to properly address the claims as explained in Magid v. Winter, 654 So.2d 1037, 1039 (Fla. 4th DCA 1995), we grant the writ in part, quash the order to compel, and remand this cause for proceedings in accordance with Magid.
We deny the writ as to the part of the order compelling a response to interrogatory number three which required petitioner to answer whether he had been convicted of prior crimes. The Fifth Amendment privilege protects a person from making *529statements that might be used “to prove a crime against him.” See id. at 1038-39. It does not prevent the inquiry into prior convictions which might be used for purposes of determining an appropriate sentence.
GUNTHER, WARNER and SHAHOOD, JJ., concur.